Appellant was convicted of violating the local option law. The facts in this case show that appellant was working for Bart Carnes, whose case was affirmed during the present term of this court for selling intoxicating liquors. The evidence in this case makes out a clear case of a sale. Appellant raises divers and sundry questions, but after a most careful perusal of all of them, we find there is no merit in any of appellant's insistences. The law is regular, the indictment is in proper form, and the evidence shows a clear violation the law from the State's standpoint; the charge of the court is correct.
An examination of the judgment in this case shows that the jury's verdict found appellant guilty and assessed his punishment at a fine of $25 and twenty days imprisonment in the county jail, but through inadvertence the clerk in writing up the judgment assessed the fine of $100, and all costs of this prosecution. The judgment should have been responsive to the verdict, and under the authorities of this court we hereby reform same in accordance with said verdict. It is, therefore, ordered, adjudged, and decreed that the State of Texas do have and recover of the defendant John Byrd the said fine of $25 and twenty days imprisonment in the county jail, and that execution may issue against appellant for the amount of such fine and costs, and that defendant shall be imprisoned in the county jail for a term of twenty days, as provided by law, and the clerk of this court is hereby required to enter up a judgment according to this oipnion.
Finding no error in the record, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.                         June 28, 1907.